DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1,
Line 14 recites the limitation “the blade” twice which lacks proper antecedent basis in the claim because claim 1 recites “a blade” and “a plurality of divided blades”.  It is therefore unclear what “the blade” refers to, thereby rendering the claim indefinite.
Regarding claim 2,
Line 1 recites the limitation “the blade” which lacks proper antecedent basis in the claim because claim 1 recites “a blade” and “a plurality of divided blades”.  It is therefore unclear what “the blade” refers to, thereby rendering the claim indefinite.
Regarding claim 3,
Line 1 recites the limitation “the blade” which lacks proper antecedent basis in the claim because claim 1 recites “a blade” and “a plurality of divided blades”.  It is therefore unclear what “the blade” refers to, thereby rendering the claim indefinite.
Regarding claim 4,
Lines 1, 4, 6, and 7 recite the limitation “the blade” which lacks proper antecedent basis in the claim because claim 1 recites “a blade” and “a plurality of divided blades”.  It is therefore unclear what “the blade” refers to, thereby rendering the claim indefinite.
Regarding claim 5,
Lines 3 and 6 recite the limitation “the blade” which lacks proper antecedent basis in the claim because claim 1 recites “a blade” and “a plurality of divided blades”.  It is therefore unclear what “the blade” refers to, thereby rendering the claim indefinite.
Regarding claim 19,
Line 3 recites the limitation “the blade” which lacks proper antecedent basis in the claim because claim 1 recites “a blade” and “a plurality of divided blades”.  It is therefore unclear what “the blade” refers to, thereby rendering the claim indefinite.
Regarding claim 20,
Line 2 recites the limitation “the blade” which lacks proper antecedent basis in the claim because claim 1 recites “a blade” and “a plurality of divided blades”.  It is therefore unclear what “the blade” refers to, thereby rendering the claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 93/13257 to Duncan (hereinafter “Duncan”).
Regarding claim 1,
Duncan discloses a laundry treating apparatus comprising: 
a tub (3) configured to receive water; 
a drum (2) rotatably disposed inside the tub, the drum having an open surface configured to receive laundry therethrough and a bottom surface located at an opposite side of the open surface [Fig. 1; page 3, lines 20-27]; and 
a rotator (1) rotatably disposed inside the drum, the rotator comprising: 
a bottom portion (17) positioned at the bottom surface of the drum, 
a pillar (11) that protrudes from the bottom portion toward the open surface of the drum, and 
a blade (comprising upper blade 10 and lower blade 15) disposed at an outer circumferential surface of the pillar, the blade having a first end facing the bottom portion and a second end facing the open surface of the drum, 
wherein the blade comprises a plurality of divided blades (upper blade 10 and lower blade 15) spaced apart from one another and arranged between the first end of the blade and the second end of the blade [Fig. 1; page 3, line 28 – page 4, line 29].  
Regarding claim 3,
Duncan discloses the laundry treating apparatus of claim 1, wherein the blade comprises a plurality of blades that are spaced apart from one another in a circumferential direction of the pillar, and 
wherein a distance between adjacent two blades among the plurality of blades in the circumferential direction of the pillar is constant along a longitudinal direction of the pillar (three groups of upper and lower blades 10, 15, spaced symmetrically in plan view such that they are arranged at 120 degree intervals) [pg. 3, line 31 – pg. 4, line 1].  

Claims 1-2, 5-7, 12-14, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. 3,987,652 to Ruble (hereinafter “Ruble”).
Regarding claim 1,
Ruble discloses a laundry treating apparatus comprising: 
a tub (18) configured to receive water; 
a drum (23) rotatably disposed inside the tub, the drum having an open surface configured to receive laundry therethrough and a bottom surface located at an opposite side of the open surface [Fig. 1; col. 3, lines 12-16]; and 
a rotator (24) rotatably disposed inside the drum, the rotator comprising: 
a bottom portion (36) positioned at the bottom surface of the drum, 
a pillar (35) that protrudes from the bottom portion toward the open surface of the drum [Fig. 2; col. 3, lines 40-60], and 
a blade (comprising lower vane 43 and upper vane 43, see Fig. 2) disposed at an outer circumferential surface of the pillar, the blade having a first end (lower end of lower vane 43) facing the bottom portion and a second end (upper end of upper vane 43) facing the open surface of the drum, 
wherein the blade comprises a plurality of divided blades (lower vane 43 and upper vane 43, see Fig. 2) spaced apart from one another and arranged between the first end of the blade and the second end of the blade [see Fig. 2; col. 3, line 61 – col. 4, line 4].  
Regarding claim 2,
Ruble discloses the laundry treating apparatus of claim 1, wherein the blade (comprising lower vane 43 and upper vane 43, see Fig. 2) extends obliquely with respect to the bottom portion and is configured to generate an ascending water flow or a descending water flow in the drum based on rotation of the rotator [see Fig. 2; col. 4, lines 21-46].  
Regarding claim 5,
Ruble discloses the laundry treating apparatus of claim 2, wherein the plurality of divided blades (lower vane 43 and upper vane 43, see Fig. 2) comprise: 
a first divided blade (lower vane 43) having a first end corresponding to the first end (lower end of lower vane 43) of the blade and a second end (upper end of lower vane 43) facing the open surface of the drum; and 
a second divided blade (upper vane 43) having a first end (lower end of upper vane 43) facing the bottom portion and a second end (upper end of upper vane 43) corresponding to the second end of the blade [see Fig. 2; col. 2, lines 40-60].  
Regarding claim 6,
Ruble discloses the laundry treating apparatus of claim 5, wherein the second end of the first divided blade (upper end of lower vane 43) faces the first end of the second divided blade (lower end of upper vane 43) [see Fig. 2; col. 3, lines 61-68].  
Regarding claim 7,
Ruble discloses the laundry treating apparatus of claim 5, wherein the second end of the first divided blade (upper end of lower vane 43) is disposed above the first end of the second divided blade (lower end of upper vane 43) such that the first divided blade overlaps with the second divided blade along a circumferential direction of the pillar [see Fig. 2].  
Regarding claim 12,
Ruble discloses the laundry treating apparatus of claim 5, wherein the pillar defines a hollow space (interior of 41) therein and an opening (at top of 41) that faces the open surface of the drum, and wherein the rotator further comprises a cap (51) that is coupled to the pillar and that covers the opening of the pillar [see Fig. 3-4; col. 3, lines 40-68].  
Regarding claim 13,
Ruble discloses the laundry treating apparatus of claim 12, wherein the first divided blade (lower vane 43) is spaced apart from the bottom portion (36), and the second divided blade (upper vane 43) is spaced apart from the cap (51) [see Fig. 2; col. 3, lines 61-68].  
Regarding claim 14,
Ruble discloses the laundry treating apparatus of claim 6, wherein a protruding length of the first divided blade (lower vane 43) from the pillar decreases as the first divided blade extends toward the second end of the first divided blade facing the second divided blade, and 
wherein a protruding length of the second divided blade (upper vane 43) from the pillar decreases as the second divided blade extends toward the first end of the second divided blade facing the first divided blade [see Fig. 2].  
	Regarding claim 16,
Ruble discloses the laundry treating apparatus of claim 14, wherein the protruding length of the first divided blade (lower vane 43) decreases as the first divided blade extends toward the first end of the first divided blade facing the bottom portion, and 
wherein the protruding length of the second divided blade (upper vane 43) decreases as the second divided blade extends toward the second end of the second divided blade facing the open surface of the drum [see Fig. 2].
Regarding claim 18,
Ruble discloses the laundry treating apparatus of claim 5, wherein the first divided blade (lower vane 43) and the second divided blade (upper vane 43) face each other along a longitudinal direction of the pillar [see Fig. 2].  
	Regarding claim 19,
	Ruble discloses the laundry treating apparatus of claim 1, wherein the rotator further comprises a main protrusion (37) that protrudes from the bottom portion (36), the main protrusion having an inner end coupled to the pillar (35) and spaced apart from the first end of the blade (lower end of lower vane 43) [see Fig. 2; col. 3, lines 40-60].  
Regarding claim 20,
	Ruble discloses the laundry treating apparatus of claim 19, wherein a vertical distance between the first end of the blade (lower end of lower vane 43) and the inner end of the main protrusion (37) is less than a vertical distance between the bottom portion (36) and the inner end of the main protrusion [see Fig. 2; col. 3, lines 40-60].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4-18 are rejected under 35 U.S.C. 103 as being unpatentable over Duncan as applied to claim 1 above, and further in view of US Pat. 2,235,452 to Kirby (hereinafter “Kirby”).
Regarding claim 2,
Duncan discloses the laundry treating apparatus of claim 1, but does not disclose that the blade extends obliquely with respect to the bottom portion as defined by the claim.  However such a blade configuration extending obliquely is old and well known in the art; for example, Kirby similarly discloses a laundry treating apparatus comprising a plurality of blades (3, 4, 5) that extend obliquely with respect to a base portion (1) of an agitator and are configured to vigorously agitate washing fluid to generate an ascending water flow or a descending water flow in the drum based on the direction of rotation [Fig. 1; pg. 1, col. 2, lines 4-36].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the shape/inclination of the blade(s) of Duncan (each blade comprising upper and lower blades 10, 15) to extend obliquely with respect to the bottom portion, as taught by Kirby, in order to predictably provide vigorous agitation of clothes and washing fluid in the tub during operation [Kirby: pg. 1, col. 2, lines 4-36].
Regarding claim 4,
Duncan in view of Kirby discloses the laundry treating apparatus of claim 2, wherein Kirby teaches that the blade (each of 3, 4, and 5) has:
a first surface that at least partially faces the open surface of the drum; and 
a second surface that at least partially faces the bottom portion and is disposed at an opposite side of the first surface of the blade, and 
wherein the rotator further comprises a blade protrusion (7) that protrudes from at least one of the first surface of the blade or the second surface of the blade, the blade protrusion extending along the blade [see Fig. 1-2, 4, 6; pg. 1, col. 2, lines 46-55].  
Regarding claim 5,
Duncan in view of Kirby discloses the laundry treating apparatus of claim 2, wherein Duncan discloses that the plurality of divided blades (10 and 15) comprise: 
a first divided blade (lower blade 15) having a first end (at 46) corresponding to the first end of the blade and a second end (at 42) facing the open surface of the drum; and 
a second divided blade (upper blade 10) having a first end (at 38) facing the bottom portion and a second end (at 35) corresponding to the second end of the blade [see Fig. 1; pg. 4, line 18 – pg. 5, line 2].  
Regarding claim 6,
Duncan in view of Kirby discloses the laundry treating apparatus of claim 5, wherein Duncan discloses that the second end (at 42) of the first divided blade (15) faces the first end (at 38) of the second divided blade (10) [see Fig. 1; pg. 4, line 18 – pg. 5, line 2].
Regarding claim 7,
Duncan in view of Kirby discloses the laundry treating apparatus of claim 5, wherein Duncan discloses that the second end (at top end 42) of the first divided blade (15) is disposed above the first end (at bottom end of 38) of the second divided blade (10) such that the first divided blade overlaps with the second divided blade along a circumferential direction of the pillar [see Fig. 1; pg. 4, line 18 – pg. 5, line 2].  
Regarding claims 8-10,
Duncan in view of Kirby discloses the laundry treating apparatus of claim 6, wherein in the modified apparatus of Duncan in view of Kirby the first and second divided blades (Duncan: 15, 10) extend obliquely with respect to the bottom portion (as taught by Kirby), but does not explicitly teach the specifically claimed inclination angles of the first and second divided blades defined by claims 8-10.  However it would have been obvious for a person having ordinary skill in the art at time of invention to modify the shape of the first and second divided blades such that: an inclination angle of the first divided blade with respect to the bottom portion increases as the first divided blade extends toward to the second divided blade; an inclination angle of the second divided blade with respect to the bottom portion decreases as the second divided blade extends away from the first divided blade; and the inclination angle of the first divided blade at the first end of the first divided blade is equal to the inclination angle of the second divided blade at the second end of the second divided blade, since it has been held that a change in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the claimed configuration was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [see MPEP 2144.04(IV)(B)]. 
Regarding claim 11,
Duncan in view of Kirby discloses the laundry treating apparatus of claim 5, but does not teach that an extension length of the first divided blade (Duncan: 15) along the outer circumferential surface of the pillar is equal to an extension length of the second divided blade (Duncan: 10) along the outer circumferential surface of the pillar.  However, it would have been an obvious matter of design choice for one having ordinary skill in the art at the time of filing to have an extension length of the first divided blade be equal to an extension length of the second divided blade since such a modification would have involved a mere change in proportions, and it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. [see MPEP 2144.04(IV)(A)].
Regarding claim 12,
Duncan in view of Kirby discloses the laundry treating apparatus of claim 5, wherein Duncan discloses that the pillar (hollow central column 11) defines a hollow space therein and an opening that faces the open surface of the drum, and wherein the rotator further comprises a cap (not labeled) that is coupled to the pillar and that covers the opening of the pillar [see Fig. 1].  
Regarding claim 13,
Duncan in view of Kirby discloses the laundry treating apparatus of claim 12, wherein Duncan discloses that the first divided blade (15) is spaced apart from the bottom portion (17), and the second divided blade (10) is spaced apart from the cap (covering opening of 11) [see Fig. 1].  
Regarding claim 14,
Duncan in view of Kirby discloses the laundry treating apparatus of claim 6, wherein a protruding length of the first divided blade (Duncan: 15) from the pillar decreases (at upper end of 15) as the first divided blade extends toward the second end of the first divided blade facing the second divided blade, and 
wherein a protruding length of the second divided blade (Duncan: 10) from the pillar decreases (at lower end of 10) as the second divided blade extends toward the first end of the second divided blade facing the first divided blade [Duncan: see Fig. 1].  
Regarding claim 15,
Duncan in view of Kirby discloses the laundry treating apparatus of claim 14, but does not explicitly teach that a reduction rate of the protruding length of the first divided blade decreases as the first divided blade extends toward to the second divided blade, and a reduction rate of the protruding length of the second divided blade decreases as the second divided blade extends toward the first divided blade.  However it would have been obvious for a person having ordinary skill in the art at time of invention to modify the shape of the first and second divided blades such that a reduction rate of the protruding length of the first divided blade decreases as the first divided blade extends toward to the second divided blade, and a reduction rate of the protruding length of the second divided blade decreases as the second divided blade extends toward the first divided blade, since it has been held that a change in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the claimed configuration was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [see MPEP 2144.04(IV)(B)].
Regarding claim 16,
Duncan in view of Kirby discloses the laundry treating apparatus of claim 14, wherein the protruding length of the first divided blade (Duncan: 15) decreases as the first divided blade extends toward the first end of the first divided blade (lower end of 15) facing the bottom portion (Duncan: 17), and 
wherein the protruding length of the second divided blade (Duncan: 10) decreases as the second divided blade extends toward the second end of the second divided blade (upper end of 10) facing the open surface of the drum [Duncan: see Fig. 1; pg. 4, line 18 – pg. 5, line 2].  
Regarding claim 17,
Duncan in view of Kirby discloses the laundry treating apparatus of claim 14, wherein Duncan discloses that the first divided blade has a rounded end (43) and the second divided blade has curves (36, 37) [see Fig. 1; pg. 4, line 18 – pg. 5, line 2], but does not explicitly teach that the first divided blade has a first curved shape protruding toward a first circumferential direction, and the second divided blade has a second curved shape protruding toward a second circumferential direction opposite to the first circumferential direction.  However it would have been obvious for a person having ordinary skill in the art at time of invention to modify the shape of the first and second divided blades such that the first divided blade has a first curved shape protruding toward a first circumferential direction, and the second divided blade has a second curved shape protruding toward a second circumferential direction opposite to the first circumferential direction, since it has been held that a change in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the claimed configuration was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [see MPEP 2144.04(IV)(B)].
Regarding claim 18,
Duncan in view of Kirby discloses the laundry treating apparatus of claim 5, wherein Duncan discloses that the first divided blade (15) and the second divided blade (10) face each other along a longitudinal direction of the pillar [see Fig. 1; pg. 4, line 18 – pg. 5, line 2].  

Conclusion
See the attached ‘Notice of References Cited’ for a list of additional prior art made of record and not relied upon that is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711